DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/21 and 04/29/22 has been considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI et al. (US Patent Publication 2020/0022214 herein after referenced as Takahashi) in view of Da Silva et al. (US Patent Publication 2019/0306910 herein after referenced as Da Silva).

Regarding claim 1, Takahashi discloses:
A method performed by a user equipment, the method comprising: (Takahashi, Fig. 11 & [0090] discloses the user equipment (i.e. reads on user equipment) in the inactive state can autonomously perform cell reselection to the base station in the LTE system in order to control the mobility of the user equipment). 
receiving, from a base station, (Takahashi, Fig. 11 & [0101] discloses in step S304, the NR base station transmits an inactivation message (i.e. reads on receiving from a base station) for changing the user equipment from the NR RCC CONNECTED state to the RRC INACTIVE state to the user equipment and when receiving the inactivation message, the user equipment changes from the NR CONNECTED state to the NR RRC INACTIVE state (i.e. reads on operating in an inactive state) and when receiving the inactivation message for changing the user equipment from the connected state to the inactivation state from the NR base station, the user equipment extracts radio parameter information for wireless communication and retains (i.e. reads on storing) the extracted data).
to suspend a connection to a current cell; (Takahashi, [0004] discloses in the intermediate state (i.e. reads on inactive state), the connection between a user equipment and a base station (i.e. reads on current cell) is suspended; Takahashi, [0036] discloses the intermediate state between a connected state and an idle state is mainly referred to as an INACTIVE state; Takahashi, [0070] discloses the user equipment receives system information broadcasted in the cell on which the NR base station camps). 
performing a cell-reselection procedure in the inactive state that selects another cell, (Takahashi, Fig. 11 & [0102] discloses in step S305, the user equipment performs cell reselection (i.e. reads on cell-reselection procedure) to LTE eNB (i.e. reads on another cell); Takahashi, [0093] discloses when the user equipment in the RRC INACTIVE state performs cell reselection to the base station in the LTE system and camps on the cell of the base station).
the (Takahashi, Fig. 10 & [0088] discloses the connection between the base station (i.e. reads on cell) and the core network (i.e. reads on core network) may be released according to a release procedure and Fig. 10 shows the NR base station connected to an EPC or Next Gen Core).
transitioning from the inactive state to an idle state to release the connection to the current cell; and responsive to transitioning to the idle state, releasing the (Takahashi, Fig. 11 & [0092] discloses the user equipment communicates with base station 200 in the inactive state and when performing cell reselection to the base station 300, the user equipment may change (i.e. reads on transitioning) from the inactive state (i.e. reads on inactive state) to the idle state such as LTE RRC IDLE (i.e. reads on idle state) in the base station 300 and may discard (i.e. reads on releasing) the radio parameter information and Fig. 11 shows in step S305 that the UE performs cell reselection to the LTE RRC IDLE state; Takahashi, [0088] discloses when the user equipment is changed from the inactive state to the idle state by the release message from the base station or when the user equipment autonomously changes from the inactive state to the idle state using the timer, the connection between the base station (i.e. reads on current cell) and the core network may also be released (i.e. reads on to release the connection to the current cell)). 
Takahashi discloses the user equipment UE performing the process of receiving radio parameter information from the base station which are stored by the UE and discarded when the UE transitions from an inactive state to an idle state upon reselection to an LTE system but fails to explicitly disclose that said radio parameter information includes reselection information and also fails to explicitly disclose that the LTE system does not support the inactive state and therefore fails to disclose “receiving, from a base station, IdleModeMobilityControlInfo for the user equipment to use for cell reselection; storing the IdleModeMobilityControlInfo;” and “the other cell associated with a core network that does not support the inactive state;” and “releasing the IdleModeMobilityControlInfo”.
	In a related field of endeavor, Da Silva discloses:
receiving, from a base station, IdleModeMobilityControlInfo for the user equipment to use for cell reselection; storing the IdleModeMobilityControlInfo; (Da Silva, [0059]-[0063] discloses the UE (i.e. reads on user equipment) receiving in RRC release or RRC Suspend message (i.e. reads on receiving) that performs transitioning to RRC INACTIVE, one or more multiple idle/inactivity mobility related parameters (i.e. reads on IdleModeMobilityControlInfo) and discloses upon reception of an RRC Release message, the UE discards the stored idle/inactive mobility related parameters and discloses upon reception of an RRC Suspend message, the UE discards the stored idle/inactive mobility related parameters and discloses the idle/inactive mobility related parameters can be mobileControlInfo and discloses to exemplify the mechanism, described below is the usage in the case of the IdleMobilityControlInfo field provided in RRC release or RRC suspend and controlled by a timer and wherein the UE shall: if stored, discard the cell reselection priority information provided by the idleModeMobilityControlInfo or inherited from another RAT and stop timer t320 if running and if the RRC release message includes the idleModeMobilityControlInfo: store the cell reselection priority information provided by the idleModeMobilityControlInfo (i.e. reads on storing the IdleModeMobilityControlInfo) and if the t320 is included start timer T320 with the timer value set according to the value of t320 and else apply the cell reselection priority information broadcast in the system information; Da Silva, [0072] discloses while in an RRC INACTIVE state and performing actions related to the idle or inactive mobility, receive RRC signaling (i.e. reads on receiving IdleModeMobilityControlInfo) from the network (i.e. reads on base station) directed the wireless device to enter an RRC IDLE or remain in the RRC INACTIVE state and in response to the received RRC signaling, discard one or more stored dedicated idle or inactive mobility related parameters; Da Silva, Fig. 6 & [0066] discloses a method of managing a wireless device, performed by a base station (i.e. reads on base station) wherein in response to the request, RRC signaling is sent to the wireless device directing the wireless device to enter an RRC IDLE or remain in the RRC inactive; Da Silva, [0007]-[0008] discloses the RRC Suspend and RRC Resume transition the UE from RRC CONNECTED to and from RRC INACTIVE state and discloses the UE enters RRC IDLE by receiving an RRCConnectionRelease message that may contain a parameter called idleModeMobilityControlInfo that provides dedicated cell reselection priorities to be used for cell reselection; Da Silva, [0010] discloses the RRCConnection Release message includes idleModeMobilityControlInfo and provides dedicated cell reselection priorities used for cell reselection and for E-UTRA and UTRA frequencies, a UE that supports multi-band cells for the concerned RAT considers the dedicated priorities to be common for all overlapping bands and the RRCConnectionRelease message shows frequencyPriorityListEUTRA, freqPriorityListGERAN, etc.; Da Silva, [0028]-[0030] discloses stopping the timer associated to the mobilityControlInfo equivalent to T320 if running and discarding the parameters with mobilityControlInfo upon and discloses the reception of an RRC release and discloses the reception of an RRC Suspend; Da Silva, [0025] discloses the background section is provided to place embodiments of the present invention in technological and operational context to assist those of skill in the art in understanding their scope and approaches in the background section could be pursued.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the IdleModeMobilityControlInfo is received from the base station via an RRC suspend message that transitions the mobile device into INACTIVE and an RRC release message that transitions the mobile device into IDLE and the IdleModeMobilityControlInfo is stored in the mobile device in order for the mobile device to be able to discard the stored information).
the other cell associated with a core network that does not support the inactive state; (Da Silva, [0005] discloses in LTE RRC IDLE state, a UE is known to the core network CN or evolved packet core EPC (i.e. reads on associated with a core network that does not support the inactive state) and is known by the radio access network and its base stations (i.e. reads on other cell); Da Silva, [0007] discloses NR introduces a new RRC state RRC INACTIVE and the NR RRC thus introduces RRC state transitions that do not exist in LTE (i.e. reads on does not support the inactive state); Da Silva, [0025] discloses the background section is provided to place embodiments of the present invention in technological and operational context to assist those of skill in the art in understanding their scope and approaches in the background section could be pursued.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the LTE system includes bot base station and associated core network EPC that does not support the INACTIVE state as the INACTIVE state is a new RRC state in NR and do not exist in LTE.  Applicant’s Specification, [0046] discloses “another cell that is associated with a core network that does not support the inactive state 232, such as the EPC”).
releasing the IdleModeMobilityControlInfo (Da Silva, [0060]-[0063] discloses upon reception of an RRC Release message, the UE discards the stored idle/inactive mobility related parameters (i.e. reads on releasing the IdleModeMobilityControlInfo) and discloses upon reception of an RRC Suspend message, the UE discards the stored idle/inactive mobility related parameters (i.e. reads on releasing the IdleModeMobilityControlInfo) and discloses the idle/inactive mobility related parameters can be mobileControlInfo).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Takahashi to incorporate the teachings of Da Silva for the purpose of providing the system with a means to unambiguously configure the UE and obtain an expected behavior and to avoid the UE to keep running the procedure associated to mobilityControlInfo even though the network does not want that behavior (Da Silva, [0038]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of the UE performing the process of receiving radio parameter information from the base station which are stored by the UE and discarded when the UE transitions from an inactive state to an idle state as taught by Takahashi) with another known element and comparable device utilizing a known technique (i.e. performing a process of the UE performing the process of receiving radio parameter information from the base station which are stored by the UE and discarded when the UE transitions from an inactive state to an idle state, wherein the received radio parameter corresponds to one or more mobilityControlInfo utilized for cell reselection and utilizing known technological and operational context as taught by Da Silva) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of the UE performing the process of receiving radio parameter information from the base station which are stored by the UE and discarded when the UE transitions from an inactive state to an idle state (i.e. as taught by Takahashi & Da Silva) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 2, Takahashi in view of Da Silva discloses:
The method of claim 1, wherein: the current cell comprises: a next-generation Node B cell; a next-generation evolved Node B, ng-eNB, cell connected with a Fifth-Generation core network; B cell; an evolved Node B cell connected with evolved packet core; another ng-eNB cell connected with evolved packet core;  (Takahashi, Fig. 11 & [0039] discloses the base station 200 may be referred to as an NR node or gNB based on an NR system which may be referred to as a 5G wireless system and the basestation 300 may be a base station such as an evolved NodeB eNB that is not based on the NR system but is based on an LTE system; Takahashi, Fig. 10 & [0088] discloses the connection between the base station and the core network may be released according to a release procedure and Fig. 10 shows the NR base station connected to an EPC or Next Gen Core; Takahashi, [0224] discloses the base station is referred to as NodeB NB, enhanced NodeB eNB, a base station or some other proper terms according to the operators; Takahashi, [0002] discloses the next generation standard such as 5G or new radio access technology NR of a long term evolution LTE system; Da Silva, [0005] discloses in LTE RRC IDLE state, a UE is known to the core network CN or evolved packet core EPC and is known by the radio access network and its base stations).
Regarding claim 3, Takahashi in view of Da Silva discloses:
The method of claim 1, wherein the receiving comprises receiving a request message that includes the IdleModeMobilityControlInfo (Da Silva, [0059] discloses the UE receiving in RRC release or RRC Suspend message that performs transitioning to RRC INACTIVE, one or more multiple idle/inactivity mobility related parameters; Da Silva, [0062] discloses the idle/inactive mobility related parameters can be mobileControlInfo; Da Silva, [0010] discloses the RRCConnection Release message includes idleModeMobilityControlInfo and provides dedicated cell reselection priorities used for cell reselection and for E-UTRA and UTRA frequencies, a UE that supports multi-band cells for the concerned RAT considers the dedicated priorities to be common for all overlapping bands and the RRCConnectionRelease message shows frequencyPriorityListEUTRA, freqPriorityListGERAN, etc.).
Regarding claim 4, Takahashi in view of Da Silva discloses:
The method of claim 3, wherein: the request message further includes other IdleModeMobilityControlInfo; and the method further comprises performing another cell-reselection procedure in the idle state using the other IdleModeMobilityControlInfo (Da Silva, [0059] discloses the UE receiving in RRC release or RRC Suspend message that performs transitioning to RRC INACTIVE, one or more multiple idle/inactivity mobility related parameters; Da Silva, [0062] discloses the idle/inactive mobility related parameters can be mobileControlInfo; Da Silva, [0010] discloses the RRCConnection Release message includes idleModeMobilityControlInfo and provides dedicated cell reselection priorities used for cell reselection and for E-UTRA and UTRA frequencies, a UE that supports multi-band cells for the concerned RAT considers the dedicated priorities to be common for all overlapping bands and the RRCConnectionRelease message shows frequencyPriorityListEUTRA, freqPriorityListGERAN, etc.; Da Silva, [0005] discloses in LTE IDLE state, a UE may perform neighbor cell measurements and can do cell reselection; Da Silva, [0008] discloses cell reselection priorities to be used for cell reselection.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the other cell reselection priority information for EUTRA, GERAN, etc. provided by the idleModeMobilityControlInfo are also utilized for performing reselection). 
Regarding claim 5, Takahashi in view of Da Silva discloses:
The method of claim 1, further comprising: receiving a system information message that includes common cell-reselection information; and performing another cell-reselection procedure in the idle state using the common cell-reselection information (Da Silva, [0063] discloses store the cell reselection priority information provided by the idleModeMobilityControlInfo and if the t320 is included start timer T320 with the timer value set according to the value of t320 and else apply the cell reselection priority information broadcast in the system information; Da Silva, [0005] discloses in LTE IDLE state, a UE may perform neighbor cell measurements and can do cell reselection; Da Silva, [0008] discloses cell reselection priorities to be used for cell reselection.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the cell reselection priority information broadcast in the system information is a common cell reselection priority that is utilized in a cell reselection procedure when the cell reselection priority information provided by the idleModeMobilityControlInfo is no longer utilized).
Regarding claim 6, Takahashi in view of Da Silva discloses:
The method of claim 1, wherein the receiving comprises receiving an RRCRelease message that includes the IdleModeMobilityControlInfo (Da Silva, [0063] discloses if the RRC release message includes the idleModeMobilityControlInfo: store the cell reselection priority information provided by the idleModeMobilityControlInfo and if the t320 is included start timer T320 with the timer value set according to the value of t320 and else apply the cell reselection priority information broadcast in the system information). 
Regarding claim 7, Takahashi in view of Da Silva discloses:
The method of claim 1, wherein the IdleModeMobilityControllnfo comprises at least one of: priority information; or a timer duration that specifies a time for releasing the IdleModeMobilityControlInfo (Da Silva, [0063] discloses if the RRC release message includes the idleModeMobilityControlInfo: store the cell reselection priority information provided by the idleModeMobilityControlInfo and if the t320 is included start timer T320 with the timer value set according to the value of t320 and else apply the cell reselection priority information broadcast in the system information).
Regarding claim 8, Takahashi in view of Da Silva discloses:
The method of claim 7, wherein: the IdleModeMobilityControllnfo comprises the timer duration; and the releasing the IdleModeMobilityControlInfo comprises releasing the IdleModeMobilityControlInfo prior to (Da Silva, [0028]-[0030] discloses stopping the timer associated to the mobilityControlInfo equivalent to T320 if running and discarding the parameters with mobilityControlInfo upon and discloses the reception of an RRC release and discloses the reception of an RRC Suspend; Da Silva, [0063] discloses if the RRC release message includes the idleModeMobilityControlInfo: store the cell reselection priority information provided by the idleModeMobilityControlInfo and if the t320 is included start timer T320 with the timer value set according to the value of t320).
Regarding claim 9, Takahashi discloses:
A user equipment comprising: a radio-frequency transceiver configured to: (Takahashi, Fig. 21 & [0177] discloses the user equipment (i.e. reads on user equipment) includes a signal transmission unit, signal receiving unit, (i.e. reads on radio-frequency transceiver) state management unit and communication control unit; Takahashi, [0179] discloses the signal transmission unit/the signal receiving unit to transmit/receive signals; Takahashi, [0193] discloses the block diagrams in Figs. 21 and 22 are used to describe functional unit blocks and the functional blocks are implemented by an arbitrary combination hardware.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the hardware combination of the signal transmission unit and signal receiving unit is a radio-frequency transceiver).
receive, from a base station, (Takahashi, Fig. 11 & [0101] discloses in step S304, the NR base station transmits an inactivation message (i.e. reads on receiving from a base station) for changing the user equipment from the NR RCC CONNECTED state to the RRC INACTIVE state to the user equipment and when receiving the inactivation message, the user equipment changes from the NR CONNECTED state to the NR RRC INACTIVE state and when receiving the inactivation message for changing the user equipment from the connected state to the inactivation state from the NR base station, the user equipment extracts radio parameter information for wireless communication and retains the extracted data).
 and perform a cell-reselection procedure in the inactive state that selects another cell, (Takahashi, Fig. 11 & [0102] discloses in step S305, the user equipment performs cell reselection (i.e. reads on cell-reselection procedure) to LTE eNB (i.e. reads on another cell); Takahashi, [0093] discloses when the user equipment in the RRC INACTIVE state performs cell reselection to the base station in the LTE system and camps on the cell of the base station).
the (Takahashi, Fig. 10 & [0088] discloses the connection between the base station (i.e. reads on cell) and the core network (i.e. reads on core network) may be released according to a release procedure and Fig. 10 shows the NR base station connected to an EPC or Next Gen Core).
and at least one processor configured to: (Takahashi, [0194] discloses each of the user equipment and base station may be physically configured as a computer device including a processor, memory, etc.). 
store (Takahashi, Fig. 11 & [0101] discloses in step S304, the NR base station transmits an inactivation message for changing the user equipment from the NR RCC CONNECTED state to the RRC INACTIVE state to the user equipment and when receiving the inactivation message, the user equipment changes from the NR CONNECTED state to the NR RRC INACTIVE state (i.e. reads on operating in an inactive state) and when receiving the inactivation message for changing the user equipment from the connected state to the inactivation state from the NR base station, the user equipment extracts radio parameter information for wireless communication and retains (i.e. reads on storing) the extracted data).
to suspend a connection to a current cell; (Takahashi, [0004] discloses in the intermediate state (i.e. reads on inactive state), the connection between a user equipment and a base station (i.e. reads on current cell) is suspended; Takahashi, [0036] discloses the intermediate state between a connected state and an idle state is mainly referred to as an INACTIVE state; Takahashi, [0070] discloses the user equipment receives system information broadcasted in the cell on which the NR base station camps). 
responsive to the cell-reselection procedure, transition from the inactive state to an idle state to release the connection to the current cell; and responsive to transitioning to the idle state, release (Takahashi, Fig. 11 & [0092] discloses the user equipment communicates with base station 200 in the inactive state and when performing cell reselection (i.e. reads on responsive to the cell-reselection procedure) to the base station 300, the user equipment may change (i.e. reads on transitioning) from the inactive state (i.e. reads on inactive state) to the idle state such as LTE RRC IDLE (i.e. reads on idle state) in the base station 300 and may discard (i.e. reads on release) the radio parameter information and Fig. 11 shows in step S305 that the UE performs cell reselection to the LTE RRC IDLE state; Takahashi, [0088] discloses when the user equipment is changed from the inactive state to the idle state by the release message from the base station or when the user equipment autonomously changes from the inactive state to the idle state using the timer, the connection between the base station (i.e. reads on current cell) and the core network may also be released (i.e. reads on to release the connection to the current cell)). 
Takahashi discloses the user equipment UE performing the process of receiving radio parameter information from the base station which are stored by the UE and discarded when the UE transitions from an inactive state to an idle state upon reselection to an LTE system but fails to explicitly disclose that said radio parameter information includes reselection information and also fails to explicitly disclose that the LTE system does not support the inactive state and therefore fails to disclose “receive, from a base station, IdleModeMobilityControllnfo for the user equipment to use for cell reselection;” and “the other cell associated with a core network that does not support the inactive state;” and “store the IdleModeMobilityControlInfo;” and “release the IdleModeMobilityControlInfo”.
In a related field of endeavor, Da Silva discloses:
receive, from a base station, IdleModeMobilityControllnfo for the user equipment to use for cell reselection; (Da Silva, [0059]-[0063] discloses the UE (i.e. reads on user equipment) receiving in RRC release or RRC Suspend message (i.e. reads on receiving) that performs transitioning to RRC INACTIVE, one or more multiple idle/inactivity mobility related parameters (i.e. reads on IdleModeMobilityControlInfo) and discloses upon reception of an RRC Release message, the UE discards the stored idle/inactive mobility related parameters and discloses upon reception of an RRC Suspend message, the UE discards the stored idle/inactive mobility related parameters and discloses the idle/inactive mobility related parameters can be mobileControlInfo and discloses to exemplify the mechanism, described below is the usage in the case of the IdleMobilityControlInfo field provided in RRC release or RRC suspend and controlled by a timer and wherein the UE shall: if stored, discard the cell reselection priority information provided by the idleModeMobilityControlInfo or inherited from another RAT and stop timer t320 if running and if the RRC release message includes the idleModeMobilityControlInfo: store the cell reselection priority information provided by the idleModeMobilityControlInfo and if the t320 is included start timer T320 with the timer value set according to the value of t320 and else apply the cell reselection priority information broadcast in the system information; Da Silva, [0072] discloses while in an RRC INACTIVE state and performing actions related to the idle or inactive mobility, receive RRC signaling (i.e. reads on receiving IdleModeMobilityControlInfo) from the network (i.e. reads on base station) directed the wireless device to enter an RRC IDLE or remain in the RRC INACTIVE state and in response to the received RRC signaling, discard one or more stored dedicated idle or inactive mobility related parameters; Da Silva, Fig. 6 & [0066] discloses a method of managing a wireless device, performed by a base station (i.e. reads on base station) wherein in response to the request, RRC signaling is sent to the wireless device directing the wireless device to enter an RRC IDLE or remain in the RRC inactive; Da Silva, [0007]-[0008] discloses the RRC Suspend and RRC Resume transition the UE from RRC CONNECTED to and from RRC INACTIVE state and discloses the UE enters RRC IDLE by receiving an RRCConnectionRelease message that may contain a parameter called idleModeMobilityControlInfo that provides dedicated cell reselection priorities to be used for cell reselection; Da Silva, [0010] discloses the RRCConnection Release message includes idleModeMobilityControlInfo and provides dedicated cell reselection priorities used for cell reselection and for E-UTRA and UTRA frequencies, a UE that supports multi-band cells for the concerned RAT considers the dedicated priorities to be common for all overlapping bands and the RRCConnectionRelease message shows frequencyPriorityListEUTRA, freqPriorityListGERAN, etc.; Da Silva, [0028]-[0030] discloses stopping the timer associated to the mobilityControlInfo equivalent to T320 if running and discarding the parameters with mobilityControlInfo upon and discloses the reception of an RRC release and discloses the reception of an RRC Suspend; Da Silva, [0025] discloses the background section is provided to place embodiments of the present invention in technological and operational context to assist those of skill in the art in understanding their scope and approaches in the background section could be pursued.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the IdleModeMobilityControlInfo is received from the base station via an RRC suspend message that transitions the mobile device into INACTIVE and an RRC release message that transitions the mobile device into IDLE and the IdleModeMobilityControlInfo is stored in the mobile device in order for the mobile device to be able to discard the stored information).
the other cell associated with a core network that does not support the inactive state; (Da Silva, [0005] discloses in LTE RRC IDLE state, a UE is known to the core network CN or evolved packet core EPC (i.e. reads on associated with a core network that does not support the inactive state) and is known by the radio access network and its base stations (i.e. reads on other cell); Da Silva, [0007] discloses NR introduces a new RRC state RRC INACTIVE and the NR RRC thus introduces RRC state transitions that do not exist in LTE (i.e. reads on does not support the inactive state); Da Silva, [0025] discloses the background section is provided to place embodiments of the present invention in technological and operational context to assist those of skill in the art in understanding their scope and approaches in the background section could be pursued.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the LTE system includes bot base station and associated core network EPC that does not support the INACTIVE state as the INACTIVE state is a new RRC state in NR and do not exist in LTE.  Applicant’s Specification, [0046] discloses “another cell that is associated with a core network that does not support the inactive state 232, such as the EPC”).
store the IdleModeMobilityControlInfo; (Da Silva, [0063] discloses if the RRC release message includes the idleModeMobilityControlInfo: store the cell reselection priority information provided by the idleModeMobilityControlInfo (i.e. reads on store the IdleModeMobilityControlInfo) and if the t320 is included start timer T320 with the timer value set according to the value of t320 and else apply the cell reselection priority information broadcast in the system information).
release the IdleModeMobilityControlInfo (Da Silva, [0060]-[0063] discloses upon reception of an RRC Release message, the UE discards the stored idle/inactive mobility related parameters (i.e. reads on release the IdleModeMobilityControlInfo) and discloses upon reception of an RRC Suspend message, the UE discards the stored idle/inactive mobility related parameters (i.e. reads on release the IdleModeMobilityControlInfo) and discloses the idle/inactive mobility related parameters can be mobileControlInfo).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Takahashi to incorporate the teachings of Da Silva for the purpose of providing the system with a means to unambiguously configure the UE and obtain an expected behavior and to avoid the UE to keep running the procedure associated to mobilityControlInfo even though the network does not want that behavior (Da Silva, [0038]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of the UE performing the process of receiving radio parameter information from the base station which are stored by the UE and discarded when the UE transitions from an inactive state to an idle state as taught by Takahashi) with another known element and comparable device utilizing a known technique (i.e. performing a process of the UE performing the process of receiving radio parameter information from the base station which are stored by the UE and discarded when the UE transitions from an inactive state to an idle state, wherein the received radio parameter corresponds to one or more mobilityControlInfo utilized for cell reselection and utilizing known technological and operational context as taught by Da Silva) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of the UE performing the process of receiving radio parameter information from the base station which are stored by the UE and discarded when the UE transitions from an inactive state to an idle state (i.e. as taught by Takahashi & Da Silva) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 10, Takahashi in view of Da Silva discloses:
The user equipment of claim 9, wherein the radio-frequency transceiver is further configured to receive a request message that includes the IdleModeMobilityControlInfo (Da Silva, [0059] discloses the UE receiving in RRC release or RRC Suspend message that performs transitioning to RRC INACTIVE, one or more multiple idle/inactivity mobility related parameters; Da Silva, [0062] discloses the idle/inactive mobility related parameters can be mobileControlInfo; Da Silva, [0010] discloses the RRCConnection Release message includes idleModeMobilityControlInfo and provides dedicated cell reselection priorities used for cell reselection and for E-UTRA and UTRA frequencies, a UE that supports multi-band cells for the concerned RAT considers the dedicated priorities to be common for all overlapping bands and the RRCConnectionRelease message shows frequencyPriorityListEUTRA, freqPriorityListGERAN, etc.).
Regarding claim 11, Takahashi in view of Da Silva discloses:
The user equipment of claim 9, wherein the radio-frequency transceiver is further configured to receive an RRCRelease message that includes the IdleModeMobilityControlInfo (Da Silva, [0063] discloses if the RRC release message includes the idleModeMobilityControlInfo: store the cell reselection priority information provided by the idleModeMobilityControlInfo and if the t320 is included start timer T320 with the timer value set according to the value of t320 and else apply the cell reselection priority information broadcast in the system information).
Regarding claim 12, Takahashi in view of Da Silva discloses:
The user equipment of claim 9, wherein the IdleModeMobilityControlInfo comprises at least one of: priority information; or a timer duration that specifies a time for releasing the IdleModeMobilityControlInfo  (Da Silva, [0063] discloses if the RRC release message includes the idleModeMobilityControlInfo: store the cell reselection priority information provided by the idleModeMobilityControlInfo and if the t320 is included start timer T320 with the timer value set according to the value of t320 and else apply the cell reselection priority information broadcast in the system information).
Regarding claim 13, Takahashi in view of Da Silva discloses:
The user equipment of claim 12, wherein: the IdleModeMobilityControlInfo comprises the timer duration; and the release of the IdleModeMobilityControllnfo occurs prior to (Da Silva, [0028]-[0030] discloses stopping the timer associated to the mobilityControlInfo equivalent to T320 if running and discarding the parameters with mobilityControlInfo upon and discloses the reception of an RRC release and discloses the reception of an RRC Suspend; Da Silva, [0063] discloses if the RRC release message includes the idleModeMobilityControlInfo: store the cell reselection priority information provided by the idleModeMobilityControlInfo and if the t320 is included start timer T320 with the timer value set according to the value of t320).
Regarding claim 14, Takahashi in view of Da Silva discloses:
The user equipment of claim 9, wherein the radio-frequency transceiver is further configured to perform another cell-reselection procedure using other IdleModeMobilityControllnfo or common cell-reselection information (Da Silva, [0059] discloses the UE receiving in RRC release or RRC Suspend message that performs transitioning to RRC INACTIVE, one or more multiple idle/inactivity mobility related parameters; Da Silva, [0062] discloses the idle/inactive mobility related parameters can be mobileControlInfo; Da Silva, [0010] discloses the RRCConnection Release message includes idleModeMobilityControlInfo and provides dedicated cell reselection priorities used for cell reselection and for E-UTRA and UTRA frequencies, a UE that supports multi-band cells for the concerned RAT considers the dedicated priorities to be common for all overlapping bands and the RRCConnectionRelease message shows frequencyPriorityListEUTRA, freqPriorityListGERAN, etc.; Da Silva, [0063] discloses store the cell reselection priority information provided by the idleModeMobilityControlInfo and if the t320 is included start timer T320 with the timer value set according to the value of t320 and else apply the cell reselection priority information broadcast in the system information; Da Silva, [0005] discloses in LTE IDLE state, a UE may perform neighbor cell measurements and can do cell reselection; Da Silva, [0008] discloses cell reselection priorities to be used for cell reselection.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the other cell reselection priority information for EUTRA, GERAN, etc. provided by the idleModeMobilityControlInfo are also utilized for performing reselection and the cell reselection priority information broadcast in the system information is a common cell reselection priority that is utilized in a cell reselection procedure when the cell reselection priority information provided by the idleModeMobilityControlInfo is no longer utilized).
Regarding claim 15, Takahashi discloses:
A method performed by a user equipment, the method comprising: (Takahashi, Fig. 11 & [0090] discloses the user equipment (i.e. reads on user equipment) in the inactive state can autonomously perform cell reselection to the base station in the LTE system in order to control the mobility of the user equipment). 
receiving, from a base station, in an inactive state (Takahashi, Fig. 11 & [0101] discloses in step S304, the NR base station transmits an inactivation message (i.e. reads on receiving from a base station) for changing the user equipment from the NR RCC CONNECTED state to the RRC INACTIVE state to the user equipment and when receiving the inactivation message, the user equipment changes from the NR CONNECTED state to the NR RRC INACTIVE state (i.e. reads on operating in an inactive state) and when receiving the inactivation message for changing the user equipment from the connected state to the inactivation state from the NR base station, the user equipment extracts radio parameter information for wireless communication and retains (i.e. reads on storing) the extracted data).
to suspend a connection to a current cell; (Takahashi, [0004] discloses in the intermediate state (i.e. reads on inactive state), the connection between a user equipment and a base station (i.e. reads on current cell) is suspended; Takahashi, [0036] discloses the intermediate state between a connected state and an idle state is mainly referred to as an INACTIVE state; Takahashi, [0070] discloses the user equipment receives system information broadcasted in the cell on which the NR base station camps). 
performing a cell-reselection procedure in the inactive state that selects another cell, (Takahashi, Fig. 11 & [0102] discloses in step S305, the user equipment performs cell reselection (i.e. reads on cell-reselection procedure) to LTE eNB (i.e. reads on another cell); Takahashi, [0093] discloses when the user equipment in the RRC INACTIVE state performs cell reselection to the base station in the LTE system and camps on the cell of the base station).
the (Takahashi, Fig. 10 & [0088] discloses the connection between the base station (i.e. reads on cell) and the core network (i.e. reads on core network) may be released according to a release procedure and Fig. 10 shows the NR base station connected to an EPC or Next Gen Core).
responsive to the cell-reselection procedure, releasing (Takahashi, Fig. 11 & [0092] discloses the user equipment communicates with base station 200 in the inactive state and when performing cell reselection (i.e. reads on responsive to the cell-reselection procedure) to the base station 300, the user equipment may change (i.e. reads on transitioning) from the inactive state (i.e. reads on inactive state) to the idle state such as LTE RRC IDLE (i.e. reads on idle state) in the base station 300 and may discard (i.e. reads on releasing) the radio parameter information and Fig. 11 shows in step S305 that the UE performs cell reselection to the LTE RRC IDLE state; Takahashi, [0088] discloses when the user equipment is changed from the inactive state to the idle state by the release message from the base station or when the user equipment autonomously changes from the inactive state to the idle state using the timer, the connection between the base station (i.e. reads on current cell) and the core network may also be released (i.e. reads on to release the connection to the current cell)). 
Takahashi discloses the user equipment UE performing the process of receiving radio parameter information from the base station which are stored by the UE and discarded when the UE transitions from an inactive state to an idle state upon reselection to an LTE system but fails to explicitly disclose that said radio parameter information includes reselection information and also fails to explicitly disclose that the LTE system does not support the inactive state and therefore fails to disclose “receiving, from a base station, IdleModeMobilityControlInfo for the user equipment to use for cell reselection; storing the IdleModeMobilityControlInfo;” and “the other cell associated with a core network that does not support the inactive state;” and “releasing the IdleModeMobilityControlInfo”. 
In a related field of endeavor, Da Silva discloses:
receiving, from a base station, IdleModeMobilityControlInfo for the user equipment to use for cell reselection; storing the IdleModeMobilityControlInfo; (Da Silva, [0059]-[0063] discloses the UE (i.e. reads on user equipment) receiving in RRC release or RRC Suspend message (i.e. reads on receiving) that performs transitioning to RRC INACTIVE, one or more multiple idle/inactivity mobility related parameters (i.e. reads on IdleModeMobilityControlInfo) and discloses upon reception of an RRC Release message, the UE discards the stored idle/inactive mobility related parameters and discloses upon reception of an RRC Suspend message, the UE discards the stored idle/inactive mobility related parameters and discloses the idle/inactive mobility related parameters can be mobileControlInfo and discloses to exemplify the mechanism, described below is the usage in the case of the IdleMobilityControlInfo field provided in RRC release or RRC suspend and controlled by a timer and wherein the UE shall: if stored, discard the cell reselection priority information provided by the idleModeMobilityControlInfo or inherited from another RAT and stop timer t320 if running and if the RRC release message includes the idleModeMobilityControlInfo: store the cell reselection priority information provided by the idleModeMobilityControlInfo (i.e. reads on storing the IdleModeMobilityControlInfo) and if the t320 is included start timer T320 with the timer value set according to the value of t320 and else apply the cell reselection priority information broadcast in the system information; Da Silva, [0072] discloses while in an RRC INACTIVE state and performing actions related to the idle or inactive mobility, receive RRC signaling (i.e. reads on receiving IdleModeMobilityControlInfo) from the network (i.e. reads on base station) directed the wireless device to enter an RRC IDLE or remain in the RRC INACTIVE state and in response to the received RRC signaling, discard one or more stored dedicated idle or inactive mobility related parameters; Da Silva, Fig. 6 & [0066] discloses a method of managing a wireless device, performed by a base station (i.e. reads on base station) wherein in response to the request, RRC signaling is sent to the wireless device directing the wireless device to enter an RRC IDLE or remain in the RRC inactive; Da Silva, [0007]-[0008] discloses the RRC Suspend and RRC Resume transition the UE from RRC CONNECTED to and from RRC INACTIVE state and discloses the UE enters RRC IDLE by receiving an RRCConnectionRelease message that may contain a parameter called idleModeMobilityControlInfo that provides dedicated cell reselection priorities to be used for cell reselection; Da Silva, [0010] discloses the RRCConnection Release message includes idleModeMobilityControlInfo and provides dedicated cell reselection priorities used for cell reselection and for E-UTRA and UTRA frequencies, a UE that supports multi-band cells for the concerned RAT considers the dedicated priorities to be common for all overlapping bands and the RRCConnectionRelease message shows frequencyPriorityListEUTRA, freqPriorityListGERAN, etc.; Da Silva, [0028]-[0030] discloses stopping the timer associated to the mobilityControlInfo equivalent to T320 if running and discarding the parameters with mobilityControlInfo upon and discloses the reception of an RRC release and discloses the reception of an RRC Suspend; Da Silva, [0025] discloses the background section is provided to place embodiments of the present invention in technological and operational context to assist those of skill in the art in understanding their scope and approaches in the background section could be pursued.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the IdleModeMobilityControlInfo is received from the base station via an RRC suspend message that transitions the mobile device into INACTIVE and an RRC release message that transitions the mobile device into IDLE and the IdleModeMobilityControlInfo is stored in the mobile device in order for the mobile device to be able to discard the stored information).
the other cell associated with a core network that does not support the inactive state; (Da Silva, [0005] discloses in LTE RRC IDLE state, a UE is known to the core network CN or evolved packet core EPC (i.e. reads on associated with a core network that does not support the inactive state) and is known by the radio access network and its base stations (i.e. reads on other cell); Da Silva, [0007] discloses NR introduces a new RRC state RRC INACTIVE and the NR RRC thus introduces RRC state transitions that do not exist in LTE (i.e. reads on does not support the inactive state); Da Silva, [0025] discloses the background section is provided to place embodiments of the present invention in technological and operational context to assist those of skill in the art in understanding their scope and approaches in the background section could be pursued.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the LTE system includes bot base station and associated core network EPC that does not support the INACTIVE state as the INACTIVE state is a new RRC state in NR and do not exist in LTE.  Applicant’s Specification, [0046] discloses “another cell that is associated with a core network that does not support the inactive state 232, such as the EPC”).
releasing the IdleModeMobilityControlInfo (Da Silva, [0060]-[0063] discloses upon reception of an RRC Release message, the UE discards the stored idle/inactive mobility related parameters (i.e. reads on releasing the IdleModeMobilityControlInfo) and discloses upon reception of an RRC Suspend message, the UE discards the stored idle/inactive mobility related parameters (i.e. reads on releasing the IdleModeMobilityControlInfo) and discloses the idle/inactive mobility related parameters can be mobileControlInfo).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Takahashi to incorporate the teachings of Da Silva for the purpose of providing the system with a means to unambiguously configure the UE and obtain an expected behavior and to avoid the UE to keep running the procedure associated to mobilityControlInfo even though the network does not want that behavior (Da Silva, [0038]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of the UE performing the process of receiving radio parameter information from the base station which are stored by the UE and discarded when the UE transitions from an inactive state to an idle state as taught by Takahashi) with another known element and comparable device utilizing a known technique (i.e. performing a process of the UE performing the process of receiving radio parameter information from the base station which are stored by the UE and discarded when the UE transitions from an inactive state to an idle state, wherein the received radio parameter corresponds to one or more mobilityControlInfo utilized for cell reselection and utilizing known technological and operational context as taught by Da Silva) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of the UE performing the process of receiving radio parameter information from the base station which are stored by the UE and discarded when the UE transitions from an inactive state to an idle state (i.e. as taught by Takahashi & Da Silva) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 16, Takahashi in view of Da Silva discloses:
The method of claim 15, further comprising performing an other cell-reselection procedure using other IdleModeMobilityControllnfo or common cell-reselection information (Da Silva, [0059] discloses the UE receiving in RRC release or RRC Suspend message that performs transitioning to RRC INACTIVE, one or more multiple idle/inactivity mobility related parameters; Da Silva, [0062] discloses the idle/inactive mobility related parameters can be mobileControlInfo; Da Silva, [0010] discloses the RRCConnection Release message includes idleModeMobilityControlInfo and provides dedicated cell reselection priorities used for cell reselection and for E-UTRA and UTRA frequencies, a UE that supports multi-band cells for the concerned RAT considers the dedicated priorities to be common for all overlapping bands and the RRCConnectionRelease message shows frequencyPriorityListEUTRA, freqPriorityListGERAN, etc.; Da Silva, [0063] discloses store the cell reselection priority information provided by the idleModeMobilityControlInfo and if the t320 is included start timer T320 with the timer value set according to the value of t320 and else apply the cell reselection priority information broadcast in the system information; Da Silva, [0005] discloses in LTE IDLE state, a UE may perform neighbor cell measurements and can do cell reselection; Da Silva, [0008] discloses cell reselection priorities to be used for cell reselection.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the other cell reselection priority information for EUTRA, GERAN, etc. provided by the idleModeMobilityControlInfo are also utilized for performing reselection and the cell reselection priority information broadcast in the system information is a common cell reselection priority that is utilized in a cell reselection procedure when the cell reselection priority information provided by the idleModeMobilityControlInfo is no longer utilized). 
Regarding claim 17, Takahashi in view of Da Silva discloses:
The method of claim 16, further comprising receiving a request message comprising the other IdleModeMobilityControlInfo, wherein the performing the other cell-reselection procedure comprises performing the cell-reselection procedure using the other IdleModeMobilityControlInfo (Da Silva, [0059] discloses the UE receiving in RRC release or RRC Suspend message that performs transitioning to RRC INACTIVE, one or more multiple idle/inactivity mobility related parameters; Da Silva, [0062] discloses the idle/inactive mobility related parameters can be mobileControlInfo; Da Silva, [0010] discloses the RRCConnection Release message includes idleModeMobilityControlInfo and provides dedicated cell reselection priorities used for cell reselection and for E-UTRA and UTRA frequencies, a UE that supports multi-band cells for the concerned RAT considers the dedicated priorities to be common for all overlapping bands and the RRCConnectionRelease message shows frequencyPriorityListEUTRA, freqPriorityListGERAN, etc.; Da Silva, [0005] discloses in LTE IDLE state, a UE may perform neighbor cell measurements and can do cell reselection; Da Silva, [0008] discloses cell reselection priorities to be used for cell reselection.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the other cell reselection priority information for EUTRA, GERAN, etc. provided by the idleModeMobilityControlInfo are also utilized for performing reselection).
Regarding claim 18, Takahashi in view of Da Silva discloses:
The method of claim 16, further comprising receiving an RRCRelease message comprising the other IdleModeMobilityControllnfo, wherein the performing the other cell-reselection procedure comprises performing the cell-reselection procedure using the other IdleModeMobilityControlInfo (Da Silva, [0059] discloses the UE receiving in RRC release or RRC Suspend message that performs transitioning to RRC INACTIVE, one or more multiple idle/inactivity mobility related parameters; Da Silva, [0062] discloses the idle/inactive mobility related parameters can be mobileControlInfo; Da Silva, [0010] discloses the RRCConnection Release message includes idleModeMobilityControlInfo and provides dedicated cell reselection priorities used for cell reselection and for E-UTRA and UTRA frequencies, a UE that supports multi-band cells for the concerned RAT considers the dedicated priorities to be common for all overlapping bands and the RRCConnectionRelease message shows frequencyPriorityListEUTRA, freqPriorityListGERAN, etc.; Da Silva, [0005] discloses in LTE IDLE state, a UE may perform neighbor cell measurements and can do cell reselection; Da Silva, [0008] discloses cell reselection priorities to be used for cell reselection.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the other cell reselection priority information for EUTRA, GERAN, etc. provided by the idleModeMobilityControlInfo are also utilized for performing reselection).
Regarding claim 19, Takahashi in view of Da Silva discloses:
The method of claim 16, further comprising receiving a system information message comprising the common cell-reselection information, wherein the performing the cell-reselection procedure comprises performing the cell-reselection procedure using the common cell-reselection information (Da Silva, [0063] discloses store the cell reselection priority information provided by the idleModeMobilityControlInfo and if the t320 is included start timer T320 with the timer value set according to the value of t320 and else apply the cell reselection priority information broadcast in the system information; Da Silva, [0005] discloses in LTE IDLE state, a UE may perform neighbor cell measurements and can do cell reselection; Da Silva, [0008] discloses cell reselection priorities to be used for cell reselection.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the cell reselection priority information broadcast in the system information is a common cell reselection priority that is utilized in a cell reselection procedure when the cell reselection priority information provided by the idleModeMobilityControlInfo is no longer utilized).
Regarding claim 20, Takahashi in view of Da Silva discloses:
The method of claim 15, wherein: the current cell comprises: a next-generation Node B cell; a next-generation evolved Node B, ng-eNB, cell connected with a Fifth-Generation core network; (Takahashi, Fig. 11 & [0039] discloses the base station 200 may be referred to as an NR node or gNB based on an NR system which may be referred to as a 5G wireless system and the basestation 300 may be a base station such as an evolved NodeB eNB that is not based on the NR system but is based on an LTE system; Takahashi, Fig. 10 & [0088] discloses the connection between the base station and the core network may be released according to a release procedure and Fig. 10 shows the NR base station connected to an EPC or Next Gen Core; Takahashi, [0224] discloses the base station is referred to as NodeB NB, enhanced NodeB eNB, a base station or some other proper terms according to the operators; Takahashi, [0002] discloses the next generation standard such as 5G or new radio access technology NR of a long term evolution LTE system; Da Silva, [0005] discloses in LTE RRC IDLE state, a UE is known to the core network CN or evolved packet core EPC and is known by the radio access network and its base stations).




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

JIN et al. (US Patent Publication 2021/0037595) discloses the UE performs cell reselection operation by applying common cell reselection priority information corresponding to a current RRC state wherein the UE receives an RRC message instructing to switch from the connected mode to the inactive mode from the gNB and the RRC message includes dedicated cell reselection priority information applied int eh inactive mode, the UE then applies the cell reselection priority information corresponding to the inactive mode to perform the cell reselection operation and when the dedicated cell reselection priority information is not provided, the common cell reselection is applied and wherein the UE deletes the applied dedicated cell reselection priority information according to certain conditions and after this information is deleted, the UE applies the common cell reselection priority information provided form the system information and wherein the priority information provided through an SIB is referred to as common cell reselection priority information and information provided through a dedicated RRC message is referred to as dedicated cell reselection priority information.  


WEI et al. (US Patent Publication 2018/0176834) discloses a UE transitions directly from an RRC INACTIVE state supported by a NR to an RRC IDLE state supported by a 4G wireless network and wherein a UE in a gNB coverage area is suspended to the RRC INACTIVE state by a serving gNB through an RRC Connection Release message.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645